DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JEFFREY MARTIN,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-1453

                               [June 17, 2015]

   Appeal of order dismissing rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jack Schramm Cox,
Judge; L.T. Case No. 502008CF018036A.

   Jeffrey Martin, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Fla. R. Crim. P. 3.850(b)(3) (“A claim based on this
exception shall not be filed more than 2 years after the expiration of the
time for filing a motion for postconviction relief.”).

DAMOORGIAN, C.J., STEVENSON and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.